23 N.Y.2d 722 (1968)
In the Matter of the State Commission for Human Rights, Respondent,
v.
Timothy Kennelly et al., Appellants. Nancy Johnson, Intervenor-Respondent.
Court of Appeals of the State of New York.
Submitted November 12, 1968.
Decided November 27, 1968.
Morris Gelbman and Morton N. Wekstein for appellants.
Henry Spitz and Sam Singer for respondent.
Richard E. Burns, Jack Greenberg and Michael Davidson for intervenor-respondent.
Louis J. Lefkowitz, Attorney-General (Samuel A. Hirshowitz, George D. Zuckerman, Lloyd G. Milliken and Hillel Hoffman of counsel), in his statutory capacity under section 71 of the Executive Law.
Concur: Chief Judge FULD and Judges BURKE, SCILEPPI, BERGAN, KEATING, BREITEL and JASEN.
Order affirmed, without costs. Appellants' time to comply with the order is extended for 60 days from the date of this decision. No opinion.